United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION,
Barbourville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1312
Issued: April 26, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 22, 2020 appellant filed a timely appeal from a March 3, 2020 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has elapsed
from OWCP’s last merit decision, dated December 6, 2019, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 3, 2020 decision, appellant submitted additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 13, 2019 appellant, then a 53-year-old mine safety and health inspector, filed
an occupational disease claim (Form CA-2) alleging that he developed binaural hearing loss due
to factors of his federal employment, including noise exposure to mining and drilling machinery.
He noted that he first became aware of his condition and its relationship to his federal employment
on June 18, 2019. Appellant did not stop work.
In an accompanying narrative statement, appellant listed his work assignments at various
mining sites. He noted that he was exposed to noise from mining and drilling equipment for 50 to
60 hours per week from May 1984 through October 1997, 60 to 70 hours per week from
October 1997 through November 1999, more than 70 hours per week from November 1999
through September 2004, 60 to 70 hours per week from September 2004 through September 2006,
and 40 hours per week from September 2006 to the present.
In an August 13, 2019 statement, appellant’s supervisor, W.C., noted that the employing
establishment conducted noise surveys at surface and underground coal mines and facilities. He
confirmed that appellant was exposed to hazardous noise levels since 2006 as he was involved
with mine inspection and investigation activities. W.C. noted that appellant was exposed to noises
from large mine fans, roof bolting machines, mining machines, bulldozers, front-end loaders,
shovels, crushers, graders, and other surface equipment. He further noted that appellant’s
employment required him to be in close proximity to machinery and to observe it in an operational
state.
In a development letter dated September 4, 2019, OWCP informed appellant that the
evidence of record was insufficient to establish his claim. It advised him of the type of factual and
medical evidence needed and provided a questionnaire for his completion. In a separate
development letter of even date, OWCP requested that the employing establishment provide
additional information, including comments from a knowledgeable supervisor and an explanation
of appellant’s work activities and noise exposure. It afforded both parties 30 days to submit the
necessary evidence.
OWCP subsequently received audiological reports, audiograms, and physical examination
reports, dated August 1, 2006 through June 18, 2019, from the employing establishment, related
to appellant’s hearing loss and exposure to noise.
On September 9, 2019 appellant responded to OWCP’s development questionnaire. He
noted that he remained exposed to hazardous noise at work. Appellant indicated that he had not
previously filed any workers’ compensation claims for a hearing or ear condition and did not serve
in the military. He noted that he had tinnitus and that he was exposed to loud noise while
performing yard care for one to three hours per month.

2

On November 5, 2019 OWCP referred appellant, along with a statement of accepted facts
(SOAF) and the medical record, to Dr. William Brown, an audiologist, for audiometric testing,
and to Dr. Andrew Mickler, a Board-certified otolaryngologist, for a second opinion evaluation.
In a November 21, 2019 report, Dr. Brown conducted an audiometric test, which revealed
losses of 25, 30, 40, and 65 decibels (dBs) on the right and 35, 35, 55, and 75 dBs on the left at
500, 1,000, 2,000, and 3,000 Hertz (Hz), respectively.
In a November 21, 2019 narrative report, Dr. Mickler reviewed appellant’s medical record
and the SOAF, performed a physical examination, and completed OWCP’s evaluation
questionnaire. He noted that there was no significant variation from the SOAF. Dr. Mickler
diagnosed sensorineural hearing loss and tinnitus. He indicated that appellant’s workplace
exposure was “sufficient as to intensity and duration to have caused the loss in question.”
Dr. Mickler further noted that appellant’s November 21, 2019 audiogram was similar to his
August 1, 2006 baseline audiogram and opined that his conditions were not due to his federal
employment. He attached a tinnitus handicap inventory (THI), dated December 2, 2019, which
showed that appellant had severe tinnitus.
By decision dated December 6, 2019, OWCP denied appellant’s occupational disease
claim, finding that the medical evidence of record was insufficient to establish hearing loss
causally related to the accepted factors of his federal employment.
On December 23, 2019 appellant requested reconsideration. He asserted that his previous
audiograms were not thoroughly evaluated. Appellant argued that his August 11, 2006 audiogram
should have been used as a baseline as opposed to his August 1, 2006 audiogram. He explained
that, in August 2006, he was diagnosed with moderate hearing loss and then, in November 2009,
he was diagnosed with mild-to-severe hearing loss. Appellant noted that the “audiogram on
August 1, 2006 was not accepted because it did not meet [employing establishment] standards, but
is being used for a baseline.” He queried, “[i]f a[n] audiogram is not acceptable, how can it be
considered as a baseline?” Appellant submitted noise reports, dated July 30, 2007 through
September 4, 2019, which showed levels of noise exposure at his various job sites.
By decision dated March 3, 2020, OWCP denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128 (a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation, at any time, on his or her own motion or on application.3
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by

3

5 U.S.C. § 8128(a); see J.T., Docket No. 19-1829 (issued August 21, 2020); W.C., 59 ECAB 372 (2008).

3

OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.4
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.5 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.6 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.7
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
In his timely request for reconsideration, appellant asserted that his prior audiograms were
not properly evaluated. He argued that his August 11, 2006 audiogram should have been used as
a baseline as opposed to his August 1, 2006 audiogram. Appellant contended that his August 1,
2006 audiogram was used as a baseline despite being declared unacceptable for not meeting the
employing establishment’s standards. He further asserted that his hearing loss increased when
comparing the August 2006 audiograms to a November 2009 audiogram. The Board finds that
appellant’s legal arguments are new and relevant to the underlying issue in this case of whether
his diagnosed hearing loss is causally related to the accepted factors of his federal employment.8
As appellant has advanced a new and relevant legal argument, he is entitled to a review of
the merits of the claim under section 10.606(b)(3) of OWCP’s regulations.9 Following any further
development as deemed necessary, OWCP shall issue an appropriate merit decision on appellant’s
claim.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(3); see J.V., Docket No. 19-0990 (issued August 26, 2020); C.N., Docket No. 08-1569
(issued December 9, 2008).
5

Id. at § 10.607(a); see M.M., Docket No. 20-0523 (issued August 25, 2020).

6

Id. at § 10.608(a); see M.M., Docket No. 20-0574 (issued August 19, 2020); M.S., 59 ECAB 231 (2007).

7

Id. at § 10.608(b); see J.V., supra note 4; E.R., Docket No. 09-1655 (issued March 18, 2010).

8

See M.L., Docket No. 20-0605 (issued January 27, 2021).

9

See D.T., (L.S.), Docket No. 19-1060 (issued October 20, 2020); J.T., supra note 3; T.P., Docket No. 18-0608
(issued August 2, 2018); see L.K., Docket No. 15-0659 (issued September 15, 2016); T.L., Docket No. 16-0536 (issued
July 6, 2016).

4

ORDER
IT IS HEREBY ORDERED THAT the March 3, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: April 26, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

